
	
		I
		113th CONGRESS
		2d Session
		H. R. 4817
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To allow postal patrons to contribute to funding for gang prevention programs through the voluntary
			 purchase of certain specially issued postage stamps.
	
	
		1.Short titleThis Act may be cited as the Stamp Out Violence In Our Communities Act.
		2.Special postage stamp
			(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for gang
			 prevention programs, the United States Postal Service shall provide for a
			 special postage stamp in accordance with subsection (b).
			(b)Terms and conditionsThe issuance and sale of the stamp referred to in subsection (a) shall be governed by section 416
			 of title 39, United States Code, and regulations under such section,
			 subject to the following:
				(1)Disposition of proceedsAll amounts becoming available from the sale of such stamp shall be transferred to the Gang
			 Resistance Education and Training (G.R.E.A.T.) Program, administered by
			 the Office of Justice Programs of the Department of Justice, through
			 payments which shall be made at least twice a year.
				(2)DurationSuch stamp shall be made available to the public for a period of at least 2 years, beginning no
			 later than 12 months after the date of the enactment of this Act.
				(3)LimitationSuch stamp shall not be counted for purposes of applying any numerical limitation under subsection
			 (e)(1)(C) of such section.
				
